Citation Nr: 0032131	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  00-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The medical evidence of record reflects that it is at 
least as likely as not that bilateral hearing loss is related 
to service. 

2.  The medical evidence of record reflects that it is at 
least as likely as not that tinnitus is related to service.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in or is a result of 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.303 (2000). 

2.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in or is a result of active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

According to the veteran's DD-214, the veteran served as an 
airman on an aircraft carrier.  He asserts that his duties 
included functioning as a fire watch while near aircraft that 
were being tested or tuned.  The veteran was afforded an 
audiological examination on separation from service in 
January 1972.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
15
LEFT
15
15
10
15
35

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

The discharge audiometric test scores for the appellant's 
hearing are insufficient to establish defective hearing 
disability on discharge.  The veteran has submitted a copy of 
an audiologic examination from October 1996 that demonstrates 
a current disability within the established parameters, 
however.

According to an October 1999 statement from James A. Avery, 
M.D., the veteran had been a patient of his since April 1988.  
The physician confirmed hearing loss and that the veteran had 
reported long standing tinnitus.  Dr. Avery recounted the 
veteran's history of exposure to aircraft noise and indicated 
that "the high pitched noises  from engines could very 
easily be the cause of both the high range hearing loss and 
the chronic tinnitus."

There is no evidence suggesting that the veteran has been 
exposed to acoustic trauma after service.  

On the one hand, the medical evidence from service does not 
demonstrate hearing loss or evidence of complaints, findings 
or treatment for either hearing loss or tinnitus.  The Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

On the other hand, many years after service, a physician has 
suggested that the claimed conditions "could very easily" 
be related to very easily" be related to service.  
Statements from a medical professional that are too 
speculative to create a causal connection are insufficient to 
qualify as competent medical evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (doctor's statement that service-
connected injuries "may or may not" have contributed to 
death was too speculative to create nexus).  See Lathan v. 
Brown, 7 Vet. App. 359 (1995) (Tirpak does not require 
medical opinion be expressed in terms of certainty).  Cf. 
Alemany v. Brown, 9 Vet. App. 518 (1996) (use of "possible" 
sufficed to create competent medical evidence of a 
relationship); Molloy v. Brown, 9 Vet. App. 513 (1996) (use 
of "could" would have rendered opinion competent medical 
evidence); Watai v. Brown, 9 Vet. App. 441 (1996) ("quite 
possibly might" sufficient to generate competent medical 
evidence).  In this case, the use of the qualifier suffices 
to place the evidence in a state of equipoise.

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  
Accordingly, the claims of entitlement to service connection 
are granted.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted. 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

